Citation Nr: 0306155	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  99-11 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1942 to July 
1945.

This appeal arises from an October 1998 rating action that 
denied service connection for post-traumatic stress disorder 
(PTSD), for bilateral hearing loss, and for tinnitus.  A 
Notice of Disagreement was received in December 1998, and a 
Statement of the Case (SOC) was issued in January 1999.  A 
Substantive Appeal was received in June 1999.  In November 
2000, the veteran testified at a hearing before the 
undersigned at the offices of the Board of Veterans' Appeals 
(Board) in Washington, D.C.; a transcript of the hearing is 
of record.  

In December 2000, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  After accomplishing the requested development, 
the RO granted service connection for PTSD by rating action 
of April 2002; this constitutes a full grant of the benefit 
sought on appeal with respect to that issue.  The RO also 
continued the denials of service connection for bilateral 
hearing loss and tinnitus, as reflected in the April 2002 
Supplemental SOC (SSOC).  Hence, these matters has been 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to 
fairly adjudicate the claims on appeal has been 
accomplished.

2.  The veteran's bilateral hearing loss was first 
manifested many years post service, and the sole competent 
medical evidence of record indicates that there is no 
nexus between such disorder and any incident of the 
veteran's military service.

3.  The veteran's tinnitus was first manifested many years 
post service, and the sole competent medical evidence of 
record indicates that there is no nexus between such 
disorder and any incident of the veteran's military 
service.


CONCLUSIONS OF LAW

1.	The criteria for service connection for bilateral 
hearing loss have not been
met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2002).

2.	The criteria for service connection for tinnitus have 
not been met. 
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Having considered the record in light of the duties imposed 
by the VCAA and its implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claims for service connection for bilateral 
hearing loss and tinnitus has been accomplished.

In the October 1998 rating action, the January 1999 SOC, the 
December 2000 Board Remand, the April and October 2001 
letters from the RO, and the April 2002 SSOC, the veteran and 
his representative were variously notified of the law and 
regulations governing entitlement to the benefits he seeks, 
the evidence which would substantiate his claims, and the 
evidence that had been considered in connection with his 
appeal.  Thus, the Board finds that he has received 
sufficient notice of the information and evidence needed to 
support his claims, and been provided ample opportunity to 
submit information and evidence.  Additionally, the Board 
notes that in the aforementioned documents, the RO variously 
and specifically informed the veteran of what the evidence 
had to show to establish entitlement to the benefits he 
sought; what information or evidence the VA still needed from 
the veteran; what evidence the VA had retrieved and 
considered in his claims; what evidence he had to furnish; 
and what he had to do to obtain assistance from the VA in 
connection with his appeal.  In addition, they variously 
informed the veteran of the VCAA and its requirements; that 
the VA would make reasonable efforts to help him get evidence 
necessary to support his claims, such as medical records, if 
he gave the VA enough information about such records so that 
the VA could request them from the person or agency that had 
them; that the VA needed him to furnish the name and address 
of the medical providers, the time frame covered by the 
records, and the condition for which he was treated; and that 
the VA would request such records on his behalf if he signed 
a release authorizing the VA to request them.  The veteran 
has been variously notified by the RO that he could help with 
his claim by informing the VA of any additional information 
or evidence that he wanted the VA to try to obtain for him; 
where to send additional evidence concerning his appeal; and 
where he could request assistance if needed.  Accordingly, 
the Board finds that the statutory and regulatory requirement 
that the VA notify a claimant what evidence, if any, will be 
obtained by the claimant and what evidence, if any, will be 
retrieved by the VA has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b)).  
The duty to notify has been met.  

The Board also finds that all necessary development has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board's remand, has made thorough efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  Records of VA medical treatment and evaluation have 
been obtained by the RO and associated with the claims file.  
The veteran testified at a Board hearing in Washington, D.C. 
in November 2000.  In November 2001, the veteran was afforded 
a comprehensive VA examination in connection with his claims.  
Significantly, neither the veteran nor his representative has 
identified, and the claims file does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claims for service connection for bilateral hearing 
loss and for tinnitus, at this juncture, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110.  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In this case, the veteran claims service connection for 
bilateral hearing loss and tinnitus that is related to his 
military service.  He has suggested that his hearing loss and 
tinnitus are residuals of an in-service head injury, and that 
this contention is supported by competent medical opinion; 
alternatively he has suggested that his  hearing loss and 
tinnitus may be the result of in-service noise exposure 
during air raids.  In this case, however, there is no 
competent and probative evidence that any hearing loss or 
tinnitus was present in service, or that there is otherwise a 
nexus between any currently-diagnosed hearing loss and 
tinnitus and any incident of the veteran's military service, 
to include any injury or noise exposure therein.  

The service medical records show that the veteran was treated 
for a right eye laceration in April 1943 while moving a piece 
of lumber, and in June 1945 a history of a head injury in 
June 1944 in a fall down a hatch was noted, there is no 
notation as to any involvement of his hearing with regard to 
either incident at the time or thereafter in service.  There 
were no in-service complaints or findings of any hearing loss 
or tinnitus, including in a report of medical survey at the 
time of separation from service in July 1945.      

Post service, the veteran had no complaints of hearing loss 
or tinnitus on January 1946 VA examinations, and no such 
disorders were clinically found.  

During the November 2000 Board hearing, the veteran testified 
that he experienced some problems with ringing in the ears in 
service after firing guns during air raids, and that a doctor 
had told him that his hearing problems could be the result of 
such gunfire.  

In December 2000, the Board remanded the matters on appeal to 
have the RO arrange for the veteran to undergo VA examination 
to ascertain the nature and etiology of any current hearing 
loss and tinnitus, and to obtain medical opinions as to the 
relationship, if any, between any demonstrated disability and 
his military service, to include the head trauma noted in the 
service medical records.  

In November 2001, a VA examiner reviewed the veteran's claims 
file and history of in-service head injury, and after 
examination of the veteran, diagnosed moderate to severe 
right ear sensorineural hearing loss, mild to severe left ear 
sensorineural hearing loss, and tinnitus.  She opined that 
the claim that the hearing loss could have resulted from the 
head injury was not substantiated by medical records, which 
did not show any resultant temporal fracture.  She further 
noted a history of noise exposure on the job as a welder for 
many years, and opined that it was as likely as not that the 
veteran's hearing loss and tinnitus were the result of that 
post-service noise exposure.  The November 2001 VA medical 
opinion is the only medical evidence that addresses the 
question of a medical relationship between the veteran's 
current hearing loss and tinnitus and his military service, 
and that it militates against the claims.  Significantly, the 
veteran has neither presented nor alluded to the existence of 
any documented medical opinion to support the claim.  While, 
during his November 2000 Board hearing, the veteran indicated 
that a doctor had told him that his hearing problems could be 
the result of in-service gunfire, such assertions, alone, do 
not constitute medical evidence of the required nexus.  See 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995).  

The Board has considered the veteran's assertions in 
connection with the claims on appeal.  However, as a layman 
without the appropriate medical training and expertise, he is 
not competent to render a probative opinion on a medical 
matter-such as whether there is a medical relationship 
between a current clinical disorder and an incident of his 
military service.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).     

In the absence of medical evidence of any hearing loss or 
tinnitus in service or for many years thereafter, and in view 
of the competent medical opinion ruling out a relationship 
between the veteran's currently-diagnosed bilateral hearing 
loss and tinnitus and his military service, the Board finds 
that the claims for service connection for bilateral hearing 
loss and tinnitus must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against each of the claims, that doctrine 
is not applicable to this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

